DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard [5221363], further in view of Chahroudi [5524381].
With respect to claim 1, Gillard discloses: A solar energy utilization system comprising: an energy receiver (represented by insolator 14, and circuitry 13 where PV cells transfer the converted solar energy to within the building) that is provided inside with respect to a transparent portion (10) of a building and takes in solar energy to obtain at least one of electrical energy and thermal energy [col 2, line 40-col 3, line 13, col 3, line 14-33]; an interior side transparent member (11) that is provided on the interior side of the building with respect to the energy receiver; and an energy utilization device (13) using energy from the energy receiver in the interior side [see FIG 3, col 3, line 35-col 4, line 65], however does not disclose the invention as further claimed with regard to the value of the absorptivity, emissivity and transmittance. Chahroudi makes up for these deficiencies by teaching:
wherein the interior side transparent member is subjected to a process so that both an absorptivity and emissivity and a transmittance of far-infrared rays with at least a wavelength of 9 um or longer and to 10 um (closer to 3 to 40) or shorter are 20% or less (closer to 25%) [col 7, line 18-63].
Since Gillard provides a means to evacuate heated air for the purposes of conditioning a residence, it would benefit to limit or control the admittance of solar radiation to prevent over heating of the air, which would otherwise decrease durability of the solar structure or require a great change in heat transfer of the air [see col 3, line 61-col 4, line 2 of Gillard]. Although, Chahroudi doesn’t teach the exact range of the absorptivity, it is believed that one of ordinary skill would have the knowledge of varying .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard [5221363], in view of Chahroudi [5524381], further in view of Maloney [4615381].
With respect to claim 2, Gillard discloses: The solar energy utilization system according to claim 1, wherein the energy receiver  is a solar heat collector that takes in solar energy and heats a heating medium to obtain thermal energy [col 4, line 3-20], the interior side transparent member is a transparent member having a two-layer structure capable of introducing the heating medium from the solar heat collector inside, a transparent member of the two transparent members on the solar heat collector side is subjected to the process [see FIG 3, col 3, line 15-34], however does not further disclose radiating rays as claimed.
 Maloney makes up for these deficiencies by teaching a two panel solar window that uses a radiating surface to heat a medium which if used to modify Gillard would show a side of the solar collector which is used as the energy utilization device that radiates far-infrared rays from the heating medium through the interior side transparent member of the two transparent members [see FIG 2, abstract, col 6, line 67-col 7, line 15]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Gillard with the teachings of Maloney because .
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al [20130074918] shows a vacuum solar window, Pedersen [4014313] teaches a solar window having energy conversion units within the two-paned window. These references should be reviewed, as the similarities are apparent when compared to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/12/2021